      Case 4:17-cv-00417-SMR-HCA Document 357 Filed 09/15/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF IOWA
                               CENTRAL DIVISION

C.P.X. through his next friend S.P.X., and K.N.X.     ) C/A No. 4:17-cv-00417
through his next friend Rachel Antonuccio, for
themselves and those similarly situated,              )

                      Plaintiffs,                     )

 v.                                                   )

Kelly Kennedy Garcia in her official capacity as      ) NOTICE
Director of Iowa Department of Human Services;
Cory Turner in his official capacity as Interim       )
Mental Health and Disabilities Services Director of
Facilities; Mark Day in his official capacity as      )
Superintendent of the Boys State Training School.
                                                      )
                      Defendants.
                                                      )



       Plaintiffs do not object to the Court-Review Draft of the Mental Health Services Policy

filed by Defendants Sept. 9, 2020 [ECF No. 356] and do not request a hearing.



DATED: September 15, 2020

                                            Respectfully Submitted,

                                            CHILDREN’S RIGHTS, INC.

                                            /s/ Harry Frischer
                                            Harry Frischer, admitted pro hac vice
                                            Marissa C. Nardi, admitted pro hac vice
                                            Stephanie Persson, admitted pro hac vice
                                            88 Pine Street, Suite 800
                                            New York, New York 10005
                                            (212) 683-2210
                                            (212) 683-4015 (fax)
                                            hfrischer@childrensrights.org
                                            mnardi@childrensrights.org
                                            spersson@childrensrights.org
Case 4:17-cv-00417-SMR-HCA Document 357 Filed 09/15/20 Page 2 of 3




                              DISABILITY RIGHTS IOWA

                              Nathan Kirstein (AT0010967)
                              Jane Hudson (AT0011646)
                              400 E. Court Avenue, Suite 300
                              Des Moines, IA 50309
                              (515) 278-2502
                              (515) 278-0539 (fax)
                              jhudson@driowa.org
                              nkirstein@driowa.org

                              ROPES & GRAY LLP

                              Nicholas M. Berg, admitted pro hac vice
                              Timothy R. Farrell, admitted pro hac vice
                              Charles D. Zagnoli, admitted pro hac vice
                              191 North Wacker Drive
                              32nd Floor
                              Chicago, IL 60606
                              (312) 845-1200
                              (312) 845-5522 (fax)
                              Nicholas.Berg@ropesgray.com
                              Timothy.Farrell@ropesgray.com
                              Charles.Zagnoli@ropesgray.com


                              ATTORNEYS FOR PLAINTIFFS




                                 2
      Case 4:17-cv-00417-SMR-HCA Document 357 Filed 09/15/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed electronically with

the Clerk of Court on 9/15/2020 to be served by operation of the Court’s electronic filing system

upon all parties.




                                             /s/ Harry Frischer

                                             Harry Frischer




                                                3
